DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Election/Restrictions
Applicant argues that the amendment to claim 27 to replace “a dynamic reference frame” for configured to perform registration and image generation with “an additional tracking device” configured to perform the same is not distinct from the originally presented invention. Remarks 15. The invention encompassed by “a dynamic reference frame” and “an additional tracking device” performing the function of registration and image generation is distinct from the originally presented invention. As stated in the Final Rejection of 04/22/2021: 
At least originally presented claims 10, 14, and 22 recited tracking of an instrument. Claims 14 and 22 limited such an instrument to “at least one of a shunt, a biopsy needle, an ablation catheter, a resection instrument, a stimulation probe, navigation probe.”
Claim 24 recited tracking the location of a stent. Tracking and registration of an instrument or a stent is distinct from tracking “an additional tracking device” configured to perform registration and image generation. Therefore, the restriction requirement is maintained and claim 27 is withdrawn from consideration in this office action.
	Applicant further argues that the amendment to claims 28 and 29 to specify that tracking of the “imaging device” performed by the range finding device is not distinct from the originally presented invention. Remarks 15. The invention encompassed by identifying a position and registration of an imaging device is distinct from the originally presented invention. As discussed above with regard to the withdrawal from consideration of claim 27, the originally presented invention recited tracking of an instrument or a stent. Tracking of an instrument or stent is distinct from tracking the “imaging device” 
	Thus, claims 1-6, 8-20, and 22-26 are under consideration in this office action.

35 USC § 101
Applicant’s arguments, see remarks, filed 11/24/21, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 101 has been withdrawn. 

 35 USC § 102/103
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive.
Applicant argues that the amendments to at least independent claims 8, 15, and 1 to include the system receiving an input from the user and/or providing the user at least one of audio or visual cues are sufficient to obviate the rejection over Esterberg or Esterberg in further view of Jagga. Remarks 18-20. As detailed in infra rejection, Esterberg teaches that the system receives input from the user and provides the user visual cues to assist or confirm registration such as the use of pointers, voice commands, user grasping, gloves, etc., visual displays of registration guides, instruments, patients, users, models, etc., and icons representing the relative positions of instruments, the patient, the user, depth, angle, graphical data streams, landmarks, measurement guides, surgical plans, the visualization of the CT model undergoing drag-and-drop, etc. 
Applicant further argues
Jaga appears to disclose and teach a navigation system used to generate a display and, therefore, one skilled in the art would not reasonably combine Jagga with Esterberg that discloses a laser and dot array, as discussed above. Any combination, at best, would be due to improper hindsight reasoning using the claims as a roadmap to make such a combination. Remarks 20-21.
Jagga is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Esterberg and Jagga are in the same field of endeavor of tracking of surgical instruments and wearable displays for surgical augmented reality as the applicant’s claimed invention. Further, both Esterberg and Jagga solve the same problem of providing visual feedback to the user from tracking of surgical instruments by performing registration between the tracked instruments and the wearable display worn by the user. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant mischaracterizes the teachings of Jagga and Esterberg to create a strawman for inoperability without providing any evidence or showing of inoperability between Esterberg and Jagga’s teaching. Applicant artificially narrows the scope of Esterberg’s robust disclosure of tracking of surgical instruments and registering the positions of these surgical instruments for display (i.e. “a navigation system used to generate a display” as asserted by the applicant for Jagga) to “a laser and dot array”. The “laser and dot array” asserted by the applicant to be the sole teaching of Esterberg, is a tracking device (i.e. the claimed range finding device) employed by Esterberg to track various objects such as the surgical instruments, patient, and the hands of the user. As detailed in infra rejection, Esterberg further teaches applicant’s recited claim feature of a localizer and a tracking device employing an electromagnetic tracking system. The tracking by the navigation systems are employed by Esterberg to generate display for the wearable augmented reality device. Similarly, Jagga performs tracking using an electromagnetic 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated in the non-final rejection of 8/26/2021 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of a wearable device, a tracking system, a display device, and a range finding device where the tracking system, the display device, and the range finding device are on the wearable device with Jagga’s teaching of providing the tracking system separate from the wearable display device as one of ordinary skill in the art could have separated the elements as claimed by conventional tracking methods, and that in combination, each element merely performs the same function as it does separately. See MPEP 2144.04 V. A. Placement of an EM/RF tracking system on the wearable display or separate from the wearable display does not change the function of the EM/RF tracking system in tracking the tracking device. Additionally, Jagga explictly states that not only may conventional tracking systems “be replaced with any suitable tracking system” Jagga, [0045], but also that “using EM and RF markers may enable tracking of tools without requiring a line-of-sight” Jagga, [0037]. P.52-53.

Claim Objections
Claim 8 is objected to because of the following informalities:
Applicant failed to properly denote that claim 8 is currently amended in the amended claim set filed 11/24/21. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 9, lines 6-7 recite “wherein the user is operable to provide an input with the registration input member to at least one of perform or assist in the registration.” This limitation claims the operability of the human user to provide input using the registration input member and the operability of the human user to perform or assist in registration. The ability of a user to utilize sensory organs such as the visual system to perceive an image, and the visual/auditory/tactile system to receive and provide feedback, and to utilize the mind to confirm registration and process feedback are aspects of the human organism that are excluded from the scope of patentable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8-9, 11-12, 15, 17-20, and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Esterberg (U.S. Pub. No. 2016/0324580), hereinafter “Esterberg”.

Regarding claim 8, Esterberg discloses a system to view an image relative to a subject (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract):
a wearable mixed reality display device (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract) configured to be worn by a user having (i) a display portion (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real space and can include eye tracking” Esterberg, [0092]; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]), (ii) a range finding 
a processing system configured to execute instructions (“the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan (or other imaging modality) according to anatomical points of reference detected in the external three-dimensional model. The computing machine may also include a co-
a registration input member (“a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece” Esterberg, [0099], [0124] and [0146]; “[r]eference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy” Esterberg, [0099], [0141], and [0173]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]) and 
a feedback system configured to output at least one of visual or audio cues to the user to at least one of assist or confirm the registration of the image to the subject, wherein the registration allows the image to be perceived by the user of the wearable mixed reality display device as appearing in the same space as the subject (“surgical instrument and eyepiece may be operated cooperatively to display and/or stream numerical data such as depth, angle, relative angle, relative elevation, volume, temperature, pressure, or a more specialized sensor output, such as oxygenation or enervation.” [0014], [0020]; “augmented virtual information. For example, the surgeon may not have to look up to read graphical information presented in the augmentation. Data streams may appear to float near to, but not impede, the unaided eye's point of focus.” [0028]; “the surgeon may light up the reference landmarks using a laser beam” [0099];  “Data concerning dimensions and angles may be displayed on the eyepiece 225 and verbal commands may be used in conjunction with a laser pointer to project lines through the body and measure 


Regarding claim 9, Esterberg discloses the display portion of the wearable mixed reality display device is operable to be configured to display the image separate from the subject prior to or after a 
registration input member includes a tracked instrument movable by the user relative to the subject (“a tool with a radiobeacon or light emitting diode may be used to identify the exposed anatomical features in the surgical view” Esterberg, [0103]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example… AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here 
the user is operable to provide an input with the registration input member to at least one of perform or assist in the registration (“a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece” Esterberg, [0099], [0124] and [0146]; “[r]eference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice commands. Once properly aligned, fusion software may be used to orient a solid model of the patient anatomy” Esterberg, [0099], [0141], and [0173]; “[t]he surgeon may calibrate the system by pointing out at least one beacon associated with a boney prominence or obvious anatomical feature that is present on the wireframe map” Esterberg, [0176]; “the surgeon may be looking… while pointing to particular vertebra with a pair of surgical gloves… used in virtual space to select the anatomy of interest… surgeon’s fingertip may also trace the spine to identify spinous processes. This method of identifying anatomical landmarks is termed ‘palpation’” Esterberg, [0181]-[0182]; “the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves” Esterberg, [0185]; also note that this limitation recites functional language, i.e. that the user utilizes the registration input member to confirm registration, see applicant’s specification paragraphs [0043]-[0060]).

Regarding claim 11, Esterberg discloses the range finding portion is configured to determine three-dimensional coordinates relative to the wearable mixed reality display device of the trackable portion to track the trackable portion for determining the tracked location of the trackable portion (“Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft 
the display portion is configured to display an instrument icon relative to the image based on the range finding portion tracking the trackable portion (Figure 24 shows depictions in the virtual view of the surgical instrument, projected path, angle, and distance to the subject, Esterberg, Fig. 24).

Regarding claim 12, Esterberg discloses an audio input (“Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example. Data concerning dimensions and angles may be displayed on the eyepiece 225 and verbal commands may be used in conjunction with a laser pointer to project lines through the body and measure cross-sectional areas, for example” Esterberg, [0100]-[0101]; “The software can learn reference points defined by the user… anatomical reference points are well known to physicians and may be entered using a combination of a voice identifier and a laser pointer, for example” Esterberg, [0141];  “A user can enter commands and information into the computer through input devices termed here as “interfaces”… A microphone may also be included whereby the computer may respond to verbal commands. A haptic interface may also be 
the processing system is configured to operate at least the display portion and the range finding portion of the wearable mixed reality display device (“the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan (or other imaging modality) according to anatomical points of reference detected in the external three-dimensional model. The computing machine may also include a co-processor or a server for generating and analyzing internal and external three-dimensional wireframe models” Esterberg, [0018]; “The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” Esterberg, [0088]; "any of the operations, processes, etc. described herein can be implemented as computer-readable instructions stored on a computer-readable medium. The computer-readable instructions can be executed by a processor of a mobile unit, a network element, and/or any other computing device” Esterberg, [0131]);
the audio input is configured to receive verbal commands from the user to instruct for at least displaying the image with the display portion and registering the image to the subject (“Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example. Data concerning dimensions and angles may be displayed on the eyepiece 225 and verbal commands may be used in conjunction with a laser pointer to project lines through the body and measure cross-sectional 

Regarding claim 15, Esterberg discloses a method of operating a device for viewing an image relative to a subject (“The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract):
configuring a wearable mixed reality display device (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract) having a display portion (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real space and can include eye tracking” Esterberg, [0092]; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye 
instructing the range finding portion to scan the subject to determine a plurality of subject space three-dimensional coordinates relative to the wearable mixed reality display device (“receiving an external three-dimensional model of a surgical site from the view-point of a headset, wherein the external three-dimensional model is derived from reflected light” Esterberg, Abstract; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “a wireframe map of the surgical field 115 is obtained” Esterberg, [0089]; “a depth map may be constructed from a generally random pattern of speckled light 515 painted onto the surgical field by a projector 505… A detailed three-dimensional external wireframe model of the surgical field may then be constructed from images captured by two cameras 520 and 525 at a single instant but from different angles. FIG. 5B shows an example data transformation by triangulation to generate an array of Cartesian datapoints having depth and position…” Esterberg, [0106]-[0121]; “Block 705 may refer to pulsing a dot pattern on the surgical field. Block 710 may refer to identifying and then mapping reflections (any light returning to a camera lens). Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field” Esterberg, [0126]);

tracking an instrument as the input from the user (“a tool with a radiobeacon or light emitting diode may be used to identify the exposed anatomical features in the surgical view” Esterberg, [0103]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, 
providing feedback as at least one of an audio or visual cues to the user regarding the input from the user regarding registration (“surgical instrument and eyepiece may be operated cooperatively to display and/or stream numerical data such as depth, angle, relative angle, relative elevation, volume, temperature, pressure, or a more specialized sensor output, such as oxygenation or enervation.” [0014], [0020]; “augmented virtual information. For example, the surgeon may not have to look up to read graphical information presented in the augmentation. Data streams may appear to float near to, but not impede, the unaided eye's point of focus.” [0028]; “the surgeon may light up the reference landmarks using a laser beam” [0099];  “Data concerning dimensions and angles may be displayed on the eyepiece 225 and verbal commands may be used in conjunction with a laser pointer to project lines through the body and measure cross-sectional areas, for example. Measurement data are generally transmitted to a remote computing environment, and display views may be transmitted back to the headset 105. Several devices for projecting a virtual view onto an eyepiece are known in the art.” [0101]; “The process is iterative. FIG. 7 shows an example process flow 700 for updating a virtual fusion view… fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation. Process flow 700 may be repeated at a speed sufficient to assist the surgeon and validate surgical intuition and direct observation during the surgical procedure… geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” [0126], [0147]-[0148]; “The combined “fusion 3D model” may then be used to generate projections of virtual images that may be transmitted or piped into the eyepiece for focusing on the retina of the wearer, along with any numerical data or streaming numerical 
operating the wearable mixed reality display device to display (i) the image and (ii) an icon representing a tracked location of a trackable device relative to the subject with the mixed reality display device such that viewing the image relative to the subject via the display portion allows the user to perceive the image as appearing in the same space as the subject based on the registration of the image to the subject space three-dimensional coordinates due to the scan of the subject (“receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-dimensional model is derived from reflected light. The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view. The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to 

Regarding claim 17, Esterberg discloses tracking the trackable device with a tracking system separate from the range finding portion (“A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225. Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” Esterberg, [0093]);
executing instructions with the processing system to determine a tracked location of the trackable device (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with 
displaying the icon with the wearable mixed reality display device to represent the determined tracked location, based on the tracking, of the trackable device relative to the subject (“hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without the hands supporting them so as to minimize obstruction of the surgical field. Tools may also be provided with analytics, including angle and guidepath projections” Esterberg, [0179]; Figure 24 shows depictions in the virtual view of the anatomical model, surgical instrument, beacons, projected path, angle, and distance to the subject, Esterberg, Fig. 24; see also tools and/or beacon locations displayed in Esterberg, Figs. 4, 25B, and 25C).

Regarding claim 18, Esterberg discloses tracking a separate device with a tracking system, the tracking system is separate from the range finding portion (“A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the 
executing instructions with the processing system to determine a tracked location of the separate tracking device (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a 
displaying the icon with the wearable mixed reality display device to represent the determined tracked location, based on the tracking, of the separate tracking device superimposed on the registered image (“hands or tools can be displayed as a ghost image, or vice versa. Tools may be displayed without 

Regarding claim 19, Esterberg discloses planning a surgical procedure by viewing the image with the wearable mixed reality display device including at least one of a target point or a path from the entry point to the target point (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]; “underlying solid model in the augmented eye 
saving the surgical plan with a memory system (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]).

Regarding claim 20, Esterberg discloses operating the processing system to recall the surgical plan (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” 
displaying an icon with the display portion of the worn wearable mixed reality display device (Figure 24 shows depictions in the virtual view of the surgical instrument, projected path, angle, and distance to the subject, Esterberg, Fig. 24) representing at least one of the achievement of the saved surgical plan or a warning regarding selected structures of the subject (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed 

Regarding claim 25, Esterberg discloses instructing the range finding portion to scan a hand of the user to determine a position of the hand relative to the image displayed with the display device (“Structured light cast on the hand may be sufficient to accurately detect and encode hand gestures by modeling the hands as a function of time in the viewing field” Esterberg, [0157]; “the gloves may be visualized using a projected dot matrix if desired…  the hands of the surgeon may be separately segmented from the remainder of the image using a blue, violet or ultraviolet dot matrix projector on the headset” Esterberg, [0166]; “Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a 
instructing the processing system to execute instructions to selectively register the image to the subject includes the user moving, by at least the tracking of the hand, the image to a selected starting point for the registration (“the surgeon may drag and drop the CT model into the correct anatomy using a pre-haptic set of gestures and haptic features built into the gloves. This may be achieved without a dotted light projector and may include at least one radiobeacon mounted in each of a pair of surgical gloves and a plurality of radio receivers mounted in association with headgear worn by the surgeon, the radio receivers functioning to perform triangulation on the radiobeacons dispersed in the surgical napkin on the Mayo table and on the corners of the gurney. These may provide the foundational reference coordinate system used to present optically realistic augmented reality displays in the eyepiece” Esterberg, [0185]; “reflection of VIS dots… may be used to track the hands and tools” Esterberg, [0179]; also see identification of shared landmarks between image and subject in at least Esterberg, [0176], [0181]-[0182]).

Regarding claim 26, Esterberg discloses instructing the range finding portion to scan an instrument relative to the subject and the range finding portion to track a location of the instrument 
displaying an icon representing the instrument with the display device relative to the image based on the scan of the instrument (“Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed. Surgeons can use their unaided eye to follow the tool, but can also see the underlying solid model in the augmented eye and can follow a projected guidepath to the target surgical site, such as a screw hole through a pedicle of a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg in further view of Jagga (U.S. Pub. No. 2018/0042681), hereinafter “Jagga”.

Regarding claim 1, Esterberg discloses a system to view an image relative to a subject (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract):
a display device (“a headset” Esterberg, Abstract) having (i) a display portion (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real space and can include eye tracking” Esterberg, [0092]; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual 
a tracking system having a localizer and a tracking device (“A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225. Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” Esterberg, [0093]); and
a processing system configured to execute instructions (“the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan (or other imaging modality) according to anatomical points of reference detected in the external three-dimensional model. The computing machine may also include a co-processor or a server for generating and analyzing internal and external three-dimensional wireframe models” Esterberg, [0018]; “The projection system may be driven by a computing environment that may be local or remote, for example including an umbilicus 110 to transmit data from a remote computing machine with processor, memory and program-specific instructions. Alternatively, computing hardware may be belt mounted or even miniaturized for mounting as part of the headset 105” Esterberg, [0088]; "any of the operations, processes, etc. described herein can be implemented as computer-readable instructions stored on a computer-readable medium. The computer-readable instructions can be executed by a processor of a mobile unit, a network element, and/or any other computing device” Esterberg, [0131]) to determine a tracked location of the tracking device (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the 
a wearable device (“a headset” Esterberg, Abstract) configured to be worn by the user including (i) the display device (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real space and can include eye tracking” Esterberg, [0092]; “lenses 300 that may work cooperatively with the eyepiece 225 to aid in displaying three-dimensional “see into” images to the retina of one eye” Esterberg, [0094]; “The eyepiece may be configured to supply virtual images to one eye of the surgeon. The brain of the surgeon provides the needed “wetware” to integrate these images into the corresponding view through the unaided eye, if the images are correctly aligned. If needed, a camera may also be provided in the headset to monitor eye movements, pupil position and lens curvature of the unaided eye so as to project a biocompatible virtual display into the augmented eye, a virtual display that can be shared by both hemispheres of the brain and by the motor cortex and cerebellum without disorientation or confusion. Generally, this can be achieved by modeling of the perspective as seen by the unaided eye, and modeling that perspective in virtual renderings using raytrace software for the augmented eye display” Esterberg, [0171]) and (ii) a range finding device (“a camera for collecting reflected light, a projector for projecting an array of light beams onto a surgical field” Esterberg, [0018]; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “Center top is an infra-red dot projector 220 serving to paint the surgical field with a fine pattern of dots” Esterberg, [0091]);
the image is acquired with an imaging device separate from the wearable device (“The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for 
the range finding device is configured to scan and obtain a point cloud of the subject to define three-dimensional coordinates of the subject (“receiving an external three-dimensional model of a surgical site from the view-point of a headset, wherein the external three-dimensional model is derived from reflected light” Esterberg, Abstract; “headset 115 may also include a light pattern projector for casting an array of dots either as a random speckled pattern or as a structured array onto the surgical field 115. This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular view taken at a single instant may be used to triangulate the positon and elevation of unique dots identifiable in both captive images” Esterberg, [0088]; “a wireframe map of the surgical field 115 is obtained” Esterberg, [0089]; “a depth map may be constructed from a generally random pattern of speckled light 515 painted onto the surgical field by a projector 505… A detailed three-dimensional external wireframe model of the surgical field may then be constructed from images captured by two cameras 520 and 525 at a single instant but from different angles. FIG. 5B shows an example data transformation by triangulation to generate an array of Cartesian datapoints having depth and position…” Esterberg, [0106]-[0121]; “Block 705 may refer to pulsing a dot pattern on the surgical field. Block 710 may refer to identifying and then mapping reflections (any light returning to a camera lens). Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field” Esterberg, [0126]); and
the processing system is configured to register the image to the subject by the processing system using the three-dimensional coordinates of the subject from the range finding device (“The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view” Esterberg. Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual 
the localizer is configured to track the tracking device in three-dimensional space relative to the subject to allow the generated icon related to the tracked location of the tracking device to be displayed with the display device (“a tool with a radiobeacon or light emitting diode may be used to identify the exposed anatomical features in the surgical view” Esterberg, [0103]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” 
	the system is operable to receive an input from the user so that the image is registered to the subject (“a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece” Esterberg, [0099], [0124] and [0146]; “[r]eference landmarks may be identified or may be taught to the computing machine by using a laser pointer or a finger plus voice 
provide feedback to the user as at least one of audio or visual cues to assist in and for confirmation regarding registration of the image to the subject (“surgical instrument and eyepiece may be operated cooperatively to display and/or stream numerical data such as depth, angle, relative angle, relative elevation, volume, temperature, pressure, or a more specialized sensor output, such as oxygenation or enervation.” [0014], [0020]; “augmented virtual information. For example, the surgeon may not have to look up to read graphical information presented in the augmentation. Data streams may appear to float near to, but not impede, the unaided eye's point of focus.” [0028]; “the surgeon may light up the reference landmarks using a laser beam” [0099]; “Data concerning dimensions and angles may be displayed on the eyepiece 225 and verbal commands may be used in conjunction with a laser pointer to project lines through the body and measure cross-sectional areas, for example. Measurement data are generally transmitted to a remote computing environment, and display views may be transmitted back to the headset 105. Several devices for projecting a virtual view onto an eyepiece are known in the art.” [0101]; “The process is iterative. FIG. 7 shows an example process flow 700 for updating a virtual fusion view… fusing the dataset with a three-dimensional solid model. Block 725 may refer to using the resulting “fusion 3D model” to generate virtual images for projection onto the eyepiece of the headset. Block 730 may refer to updating the eyepiece position and angulation. Process flow 700 may be repeated at a speed sufficient to assist the surgeon and validate surgical intuition and direct observation during the 
the display device, based on the registration of the image to the subject, is operable to display the image and the icon such that the view of the user is mixed reality view such that the image is configured to be perceived as appearing in the same space as the subject (“receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-dimensional model is derived from reflected light. The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view. The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid 
However, while Esterberg discloses a wearable device, a tracking system, a display device, and a range finding device where the tracking system, the display device, and the range finding device are on the wearable device, Esterberg may not explictly disclose the tracking system is separate from the wearable device.
However, in the same field of endeavor, Jagga teaches the tracking system is separate from the wearable device (“tracking system 213 may be an electromagnetic system… [k]nown profile of the electromagnetic field and known position of receiver coil(s) relative to each other may be used to infer the location of the tracked tool(s)” Jagga, [0033]; “augmented reality glasses 310 worn by the surgeon 101… to display navigation information (e.g., indicator(s) of waypoint(s) and/or information about position and orientation of the tracked surgical tool 220) in the augmented reality display” Jagga, [0068]-[0069]; Figures 2 and 3 demonstrate that the wearable device, #310, is separate from tracking system, #213, Jagga, Figs. 2 and 3).


Regarding claim 2, Esterberg discloses an instrument associated with the tracking device (“a tool with a radiobeacon or light emitting diode” Esterberg, [0103]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece 
the tracking system is configured to track the instrument via the tracking device (“a tool with a radiobeacon or light emitting diode” Esterberg, [0103]; “Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some 
the icon representing a tracked location of the instrument relative to the patient is operable to be displayed with the display device (“three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some embodiments described herein. In this example, FIG. 24 shows that along with anatomical features, a database of surgical 
the display portion of the display device includes an alterable display (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract) that is configured to be driven by the processing system (“the headset includes a digital connection to a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan, and programming instructions for constructing the external three-dimensional model from optical data received by the camera and for constructing the virtual image derived from the computerized tomographical scan (or other imaging modality) according to anatomical points of reference detected in the external three-dimensional model. The computing machine may also include a co-processor or a server for generating and analyzing internal and external three-dimensional wireframe models” Esterberg, 

Regarding claim 3, Esterberg discloses the wearable device is head mounted on the user (“a headset” Esterberg, Abstact).
However, Esterberg does not explictly disclose a non-wearable display;
The non-wearable display is spaced a distance from the user.
However, in the same field of endeavor, Jagga teaches a non-wearable display (“one or more displays 205, 211 for displaying still and/or video images” Jagga, [0030]; Figures 1 and 2 demonstrate non-wearable displays, #205 and #211, spaced from the user, Jagga, Figs. 1 and 2)
the non-wearable display is spaced a distance from the user (“one or more displays 205, 211 for displaying still and/or video images” Jagga, [0030]; Figures 1 and 2 demonstrate non-wearable displays, #205 and #211, spaced from the user, Jagga, Figs. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of a wearable display with Jagga teaching of non-wearable displays as Jagga explictly states that “navigation system 200 may provide tools to the neurosurgeon that may help to provide more relevant information to the surgeon” (Jagga, [0043]).

Regarding claim 4, Esterberg discloses the wearable device is configured to display the image relative to the subject as a three-dimensional image (“receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-dimensional model is derived 

Regarding claim 5, Esterberg discloses the three-dimensional image is the mixed reality image that is configured to be perceived as appearing in the same space as the subject (“receiving an external three-dimensional model of a surgical site from the viewpoint of a headset, wherein the external three-

Regarding claim 6, Esterberg discloses the image is configured to be registered to the subject at least by the processing system executing instructions to perform a transformation between the three-
the three-dimensional coordinates of the subject are determined relative to the wearable device with use of the range finding device (“The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view” Esterberg. Abstract; “Once a wireframe map of the surgical field 115 is obtained, .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg as applied to claim 8 above, and further in view of Casas (U.S. Pub. No. 2016/0191887), hereinafter “Casas”.

Regarding claim 13, while Esterberg discloses a wearable mixed reality display device (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract) having a display portion (“As shown here, a single eyepiece 225 is worn. The eyepiece 225 operates with an eyepiece projector 230 to display a virtual solid model view of the surgical field to the eye of the wearer” Esterberg, [0091]; “enable the presentation of a virtual image to a viewer as if projected in real 
However, in the same field of endeavor, Casas teaches a remote wearable mixed reality display device having a display portion, the display portion is configured for a remote user wearing the remote wearable mixed reality display device to view the image as viewed by the user with the wearable mixed reality display device (“The stereoscopic camera system 114 may be configured to provide the same images for all operating surgeons, or alternatively each surgeon may have a different stereoscopic video image displayed to him or her, or alternatively some surgeons share a view and others have individual views, depending on the needs of the surgery and the preferences of the individual surgeons” Casas, [0072]; “the display 126 may be a simple stereoscopic video display, or alternatively it may be a stereoscopic virtual reality display, that allows for interaction of the surgeon 128 or other users with the virtual environment created by computer means 100, e.g. through motion tracking and gesture recognition. In embodiments, as shown in FIG. 2, the stereoscopic display 214 is head-mounted 213” Casas, [0112]). 
.

Claims 14 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg as applied to claim 11 above, and further in view of Jagga

Regarding claim 14, Esterberg discloses a tracking system having a localizer and a tracking device (“A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225. Radio receivers 250, 255, 260 having defined spatial geometry may be mounted on the outside ends of the headset 105” Esterberg, [0093]), the localizer is configured to track the tracking device at a tracking device position relative to a subject position of the subject (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]-[0127]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 24 shows an example headset view 2400 of surgical instrument positional analysis by which at least aspects of surgical navigation may be implemented, arranged in accordance with at least some 
an instrument having the tracking device (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image, tracks that are visible only through the headset eyepiece” Esterberg, [0148]; “FIG. 
a confirmation system configured to provide a display of a confirmation of a position of the tracked instrument (“Surgical instruments may also be tracked, each instrument being modified to emit a signal indicative of a location relative to the external plane of the surgical field. The surgical instrument and eyepiece may be operated cooperatively to display and/or stream numerical data such as depth, angle, relative angle, relative elevation” [0020]; “’Surgical navigation’ as used here relates to a method for conducting a surgical procedure using augmented views of the surgical field, of tools, of prosthetics, or of the surgeon's hands, including a virtual model of patient anatomy, preferably with segmentation of individual anatomical elements. The position of the tip of an instrument, for example, may be conveyed to 
the instrument includes a navigation probe (“a tool with a radiobeacon or light emitting diode may be used to identify the exposed anatomical features in the surgical view” Esterberg, [0103]; “a probe may be manipulated to penetrate the body anatomy under the direct observation of the surgeon. The surgeon retains a view of the surgical site and can directly control the implement according to best judgment, using the added three-dimensional view as an aid in successfully completing the procedure with a higher level of accuracy and confidence” Esterberg, [0127]);

However, Esterberg may not explicitly disclose a tracking system, separate from the wearable mixed reality display device having the range finding portion.
However, in the same field of endeavor, Jagga teaches a tracking system, separate from the wearable mixed reality display device having the range finding portion (“tracking system 213 may be an electromagnetic system… [k]nown profile of the electromagnetic field and known position of receiver coil(s) relative to each other may be used to infer the location of the tracked tool(s)” Jagga, [0033]; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of a tracking system and a wearable display with Jagga’s teaching of providing a tracking system separate from a wearable display as one of ordinary skill in the art could have separated the elements as claimed by conventional tracking methods, and that in combination, each element merely performs the same function as it does separately. Placement of an EM/RF tracking system on the wearable display or separate from the wearable display does not change the function of the EM/RF tracking system in tracking the tracking device. Additionally, Jagga explictly states that not only may conventional tracking systems “be replaced with any suitable tracking system” Jagga, [0045], but also that “using EM and RF markers may enable tracking of tools without requiring a line-of-sight” Jagga, [0037].

Regarding claim 10, Esterberg discloses a planning input to input a surgical plan based on viewing the image with the display portion (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; 
the icon is operable for preparing the surgical plan (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a 
a memory system is configured to store the surgical plan including at least a trajectory of an instrument that is the trackable portion (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ, including temporal sequences showing a series of surgical events from a surgical plan” Esterberg, [0022]; “The solid model of the vertebra may be rotated and sectioned, angles may be measured, and the vertebra reinserted into the spine of the patient in a virtual space, complete with an intended track to be followed by a drill, and information sufficient to identify the size of screw that is optimal, for example. Calling out the L3 or T12 vertebra may be done with a laser pointer, a pointing finger, or a verbal command, for example” Esterberg, [0100]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126] and [0148]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “a surgical plan may be used to generate a series of reference views or a video, such that a guidepath for insertion of a screw or an implant may be superimposed on the live view of the surgical site during the surgical procedure. Robotic steps may also be guided in this way” Esterberg, [0163]);
the processing system is configured to recall the surgical plan (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in .	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg as applied to claim 15 above, and further in view of Casas.

Regarding claim 16, Esterberg may not explictly disclose instructing the user by the processing system to view the subject while wearing the wearable mixed reality display device.
However, in the same field of endeavor, Casas teaches instructing the user by the processing system to view the subject while wearing the wearable mixed reality display device (“a notification system 348 is developed preoperatively. Examples of notifications include, but are not limited to, an alert when approaching certain zones or depth layers (or a location matching both, a zone and a depth layer) of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of displaying superimposed images with Casas’ teaching of auditory and visual notifications to prompt the user to view the subject and surgical site as Casas explictly states that “virtually anything available in digital format that helps the surgeon 128 outside the operating room may be displayed in real time during surgery in the surgeon's 128 field of view, according to this invention” (Casas, [0171]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg as applied to claim 18 above, and further in view of Green et al. (U. S. Patent. No. 8,670,816), hereinafter “Green”.

Regarding claim 22, Esterberg discloses tracking a location of an instrument (“Surgical instruments 420 may also be tracked, such as for apparent depth of penetration” Esterberg, [0105]; “surgical instrumentation may also be tracked, and geometric calculations needed to orient and properly perform surgical steps may be shown in virtual tracks projected onto the virtual fusion image” Esterberg, [0126]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “surgical instrumentation may 
displaying an icon with the wearable mixed reality display device as superimposed on the subject to annotate a portion of the subject (“Similarly, surgical tools and prosthetics may be selectively segmented more rapidly by use of an alternate dot matrix... By projecting a blue, violet or ultraviolet dot matrix to model the surgeon's hands and tools, and an IR dot matrix to model the patient's body form and any surgically exposed bones or soft tissues, specialization of function dramatically increases the speed at which calculations can be made without interference or cross-talk. An advantage is that the segmented 
However, Esterberg may not explictly disclose tracking a location of a stimulating instrument;
stimulating a portion of the subject with the stimulating instrument; and
displaying an icon with the wearable mixed reality display device as superimposed on the subject to annotate the stimulated portion of the subject.
However, in the same field of endeavor Green teaches tracking a location of a stimulating instrument ("position sensing units 110 and 140 can be combined and track all relevant surgical instruments 145 and 155" Green, Col. 4, lines 33 and 34),
stimulating a portion of the subject with the stimulating instrument ("The system can be used for treatment of tumors, fibroids or cysts, with bipolar radiofrequency medical device ablation, multiple 
displaying an icon with the wearable mixed reality display device as superimposed on the subject to annotate the stimulated portion of the subject ("determine what healthy tissues are in an ablation zone volume (by displaying the predicted ablation zone of the multi-medical device configuration)" Green, Col. 3, 1-4; "display 120 can include the images, or video… combined with graphics, such as… projected ablation volume, determined based on the emplacement of ablation needle 145." Green, Col. 5, lines 14-18; “a user can wear a head mounted display in order to receive 3D images from the image guidance unit 130… The 3D graphics can be produced using underlying data models, stored in the image guidance unit 130 and projected onto one or more 2D planes in order to create left and right eye images for a head mount, lenticular, or other 3D display. The underlying 3D model can be updated based on the relative emplacements of the various devices 145 and 155, as determined by the position sensing unit(s), and/or based on new data associated with the devices 145 and 155… If the first medical device 145 is an ablation needle, then the underlying model can be updated to reflect any changes related to the needle, such as power or duration information.” Green, Col. 7, line 56 – Col. 8, lines 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of tracking an instrument with Green’s teaching of tracking the location of a stimulation instrument and displaying an icon to represent the stimulation region as Green explicitly states that by tracking the location of instruments and providing feedback to the provider “the system improves the healthcare provider’s ability to place the medical devices level with each other (e.g., tips are co-planar) and parallel with each other.” (Green, Col. 2, lines 63-66).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg as applied to claim 18 above, and further in view of Casas.


displaying a representation of the saved view of the fluorescing portion of the subject after saving the view of the fluorescing portion with the wearable mixed reality display device superimposed on the subject.
However, in the same field of endeavor, Casas teaches saving a view of a fluorescing portion of the subject while wearing the wearable mixed reality display device (“where color or light changes are used for the identification of internal anatomic structures of the patient 118, as in fluorescence-guided surgery (e.g. 5-ALA PDT in malignant gliomas), even when the eye cannot see the color change under certain circumstances, computer means 100 recognize it from the stereoscopic video 116, and image processing 124 is applied (e.g. changes in color or contrast) to the video image displayed to the surgeon 128, to make such changes visible for the surgeon 128 under the usual light” Casas, [0158]);
displaying a representation of the saved view of the fluorescing portion of the subject after saving the view of the fluorescing portion with the wearable mixed reality display device superimposed on the subject (“where color or light changes are used for the identification of internal anatomic structures of the patient 118, as in fluorescence-guided surgery (e.g. 5-ALA PDT in malignant gliomas), even when the eye cannot see the color change under certain circumstances, computer means 100 recognize it from the stereoscopic video 116, and image processing 124 is applied (e.g. changes in color or contrast) to the video image displayed to the surgeon 128, to make such changes visible for the surgeon 128 under the usual light” Casas, [0158]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of viewing superimposed images on the patient with Casas’ teaching of superimposing a fluorescent region of the patient based on an ambient .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Esterberg as applied to claim 20 above, and further in view of Mohamed et al. (U.S. Pub. No. 2009/0088830), hereinafter “Mohamed”.

Regarding claim 24, while Esterberg discloses obtaining automatically registered images of the subject (“The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset, wherein the internal three-dimensional model is derived from medical imaging, and generating an aligned view” Esterberg. Abstract; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece” Esterberg, [0089]; “the wireframe model and a reference 3D solid model (such as from a CT scan) may then be processed by data fusion processing as known in the art to produce a virtual solid model, termed here a “fusion 3D model” extending from the surface of the surgical field to any internal structures observable in the CT scan, as correctly registered according to the body position and observable anatomical features that were captured in the earlier step. If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece, where the images may be further lensed if needed so as to be correctly portrayed on the retina of the wearer” Esterberg, [0124]; “Block 715 may refer to identifying anatomical landmarks in a wireframe model of the surgical field. Block 720 may refer to fusing the 
viewing the obtained automatically registered images of the subject with the wearable mixed reality display device (“providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure” Esterberg, Abstract; “All visual features may be presented as superimposed on the patient body form in correct anatomical alignment and registration” Esterberg, [0091]; ”Subsequent processing may be done by raytrace software or equivalent means for generating a fusion virtual image that may be projected onto the eyepiece with a selectable level of transparency of the virtual features. The user can select a fully transparent view of the solid model, a view that is transparent only where a surgical incision is made (or about to be made), or an opaque view that shows only the external image” Esterberg, [0139]);
tracking a location of an implant (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “prosthetic implant solid models may also be referenced from a database if required” Esterberg, [0149]; “FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example. These views may be supplemented by “in suite” views taken during the surgery using a fluoroscope or other active imaging modality. AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again 
viewing the icon with the wearable mixed reality display device to represent the tracked location of the implant superimposed on the view automatically registered images of the subject (“Depth-enhanced virtual views of any surgical instruments and prosthetics manipulated by the surgeon are also desirable for making measurements of angles and guidepaths on instrumental approach to a surgical target, such as in implantation of surgical fixators or replacement joints, for example” Esterberg, [0014]; “three-dimensional models of implants may be embedded in a computer library, so that fitting of an implement may be solved by the computer and presented in virtual chronology or “guidepath” that the surgeon may elect to follow when placing the implant” Esterberg, [0133]; “prosthetic implant solid models may also be referenced from a database if required” Esterberg, [0149]; “FIG. 24 shows that along with anatomical features, a database of surgical instruments, hardware, and prosthetics (implants) may also be shown in the eyepiece and manipulated along with positional analysis in real-time. Data may be streamed to the eyepiece to assist in accurate placement of surgical screws and K-wires, for example. These views may be supplemented by “in suite” views taken during the surgery using a fluoroscope or other active imaging modality. AP and Lateral views are commonly used to guide and assess placement, but the system may supply active guidance and may integrate X-rays by best-fit image analysis processes in order to update the solid model. Shown again here are radiobeacons useful in updating the wireframe model and solid model fusion if needed, and for maintaining a live view in virtual mode when there is visual obstruction. Alternatively, instruments may be monitored and tracked using optical or electrometric technology as described in US Pat. Doc. Nos. 2005/0228270 and 2013/0267833, which are hereby incorporated by 
Esterberg does not explictly disclose tracking a location of a stent; and
viewing an icon with the wearable mixed reality display device to represent the tracked location of the stent superimposed on the viewed automatically registered images of the subject.
However, in the same field of endeavor, Mohamed teaches planning a location for implantation of a stent ("in a stent planning session, a physician loads the 3D DSA image onto an angiography workstation and uses stent planning software to determine the length, diameter, type and location of the stent" Mohamed, [0033], lines 7-10); "manipulates the stent deployment mechanism to navigate the actual stent until it reaches the general area of the target lesion. On the fluoroscopic images, the stent is identified by radio-opaque markers at both ends." [0037], lines 3-6); and
viewing an icon with the wearable mixed reality display device to represent the tracked location of the stent superimposed on the viewed automatically registered images of the subject ("a mathematical and visualization approach superimposes graphical depictions of a virtual endovascular stent on C-arm angiographic and fluoroscopic images for stent placement planning and guidance during an endovascular procedure" Mohamed, [0012], lines 5-9; "the physician manipulates the stent deployment mechanism to align the real stent end markers with the virtual stent end markers projected on the fluoroscopic image" Mohamed, [0038], lines 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg’s disclosure of registered images of the subject with Mohamed’s teaching of tracking and displaying the tracked location of a stent as Mohamed explictly states that the use of a virtual system and tracking “allow[s] a physician to experiment with various stent lengths and diameter to visualize the stent inside the blood vessel geometry” (Mohamed, [0009], lines 19-21) and Esterberg explictly states that implant “views may be supplemented by “in suite” views taken during the surgery using a fluoroscope or other active imaging modality” (Esterberg, [0162]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mihailescu and Negut (U.S. Pub. No. 2013/0237811) discloses a user wearable augmented reality device for visualizing a registered image with respect to a subject and visualizing tracked instruments using tracking devices and a localizer.
Ahmed and Kockro (U.S. Pub. No. 2005/0203367) discloses a user wearable augmented reality device for visualizing a registered image with respect to a subject and visualizing tracked instruments using tracking devices and a localizer.
Pasini et al. (U.S. Pub. No. 2016/0242623) discloses a user wearable augmented reality device for visualizing a registered image with respect to a subject and visualizing tracked instruments using tracking devices and a localizer.
Razzaque et al. (U.S. Patent No. 9,675,319) discloses a user wearable augmented reality device for visualizing a registered image with respect to a subject and visualizing tracked instruments using tracking devices and a localizer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793